As filed with the SEC on April 3, 2014. Registration No. 333-158637 Registration No. 811-03974 SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-6 FOR REGISTRATION UNDER THE SECURITIES ACT OF 1933 Post-Effective Amendment No. 7 REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 Amendment No. 141 PRUCO LIFE OF NEW JERSEY VARIABLE APPRECIABLE ACCOUNT (Exact Name of Registrant) PRUCO LIFE INSURANCE COMPANY OF NEW JERSEY (Name of Depositor) 213 Washington Street Newark, New Jersey 07102 (800) 778-2255 (Address and telephone number of principal executive offices) Erin C. Schwerzmann Vice President and Corporate Counsel Pruco Life Insurance Company of New Jersey 213 Washington Street Newark, New Jersey 07102 (Name and address of agent for service) Copy to: Christopher E. Palmer, Esq. Goodwin Procter LLP 901 New York Avenue, N.W. Washington, D.C. 20001 It is proposed that this filing will become effective (check appropriate space): □immediately upon filing pursuant to paragraph (b) of Rule 485 ■ on May 1, 2014 pursuant to paragraph (b) of Rule 485 (date) □ 60 days after filing pursuant to paragraph (a)(1) of Rule 485 □ on pursuant to paragraph (a)(1) of Rule 485 (date) ■ This Post-Effective Amendment designates a new effective date for a previously filed Post-Effective Amendment. Pruco Life Insurance Company of New Jersey Explanatory Note Pursuant to Rule 485(b)(1)(iii) of the Securities Act of 1933, the sole purpose of this Post-Effective Amendment No. 7to the registration statement on Form N-6 (File No. 333-158637) of Pruco Life Insurance Company of New Jersey and its Pruco Life of New Jersey VariableAppreciable Account is to delay the effective date of Post-Effective Amendment No. 6 toMay 1, 2014.Post-Effective Amendment No. 6 was filed with the Securities and Exchange Commission onFebruary 6, 2014 for the purpose of including in this Registration Statement a new prospectus relating to certain new features. These Post-Effective Amendments do not amend or delete the currently effective VUL Protector® Prospectus, Statements of Additional Information or supplements to the Prospectuses, or any other part of the Registration Statement except as specifically noted therein.We will make a filing pursuant to Rule 485(b) at a future date which incorporates all staff comments and any required missing information or items. SIGNATURES Pursuant to the requirements of the Securities Act of 1933 and the Investment Company Act of 1940, the Registrant certifies that it meets all of the requirements for effectiveness of this registration statement under Rule 485(b) under the Securities Act of 1933 and has duly caused this post-effective amendment to be signed on its behalf by the undersigned, duly authorized, in the City of Newark, and State of New Jersey on this 3rd day of April, 2014. (Seal) Pruco Life of New Jersey Variable Appreciable Account (Registrant) By: Pruco Life Insurance Company of New Jersey (Depositor) By:/s/Erin C. Schwerzmann Erin C. Schwerzmann Vice President and Corporate Counsel Pursuant to the requirements of the Securities Act of 1933, this Post-Effective Amendment No. 7 to the Registration Statement has been signed below by the following persons in the capacities indicated on this 3rd day of April, 2014. Signature and Title /s/ * John Chieffo Director /s/ * Yanela C. Frias Vice President, Chief Financial Officer, Chief Accounting Officer, and Director /s/ * Bernard J. Jacob Director /s/ * Richard F. Lambert Director /s/ * Robert F. O'Donnell President, Chief Executive Officer, and Director /s/ * Kent D. Sluyter Director /s/ * Kenneth Y. Tanji Treasurer and Director *By:/s/ Erin C. Schwerzmann Erin C. Schwerzmann (Attorney-in-Fact)
